Citation Nr: 1403893	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a thoracic and lumbar spine disorder, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for residuals of a head injury, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1975 to January 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Houston, Texas, Regional Office (RO), which, in pertinent part, determined that new and material evidence had not been received to reopen service connection for a cervical spine disorder, thoracic and thoracolumbar spine disorder, or residuals of a head injury.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2012 Board personal hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.
 
The issue of reopening service connection for tinnitus, which was previously denied in a November 2009 rating decision, has been raised by the Veteran's testimony provided at the May 2012 Board personal hearing, during which the Veteran testified that loud noise associated with aircraft engines caused him to experience ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The issue of reopening service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.   
	
The issues of entitlement to service connection for a cervical spine disorder, thoracic and lumbar spine disorder, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2008 rating decision, the RO denied reopening of service connection for a cervical spine disorder, finding that new and material evidence had not been received to show that the Veteran's current cervical spine disorder is related to service.  

2.  In an unappealed March 2008 rating decision, the RO denied reopening of service connection for a thoracic and lumbar spine disorder, finding that new and material evidence had not been received to show that the Veteran's current thoracic and lumbar spine disorder is related to service.  

3.  In an unappealed March 2008 rating decision, the RO denied reopening of service connection for residuals of a head injury, finding that new and material evidence had not been received to show that the Veteran is currently diagnosed with residuals of a head injury.  

4.  The Veteran did not submit a notice of disagreement to the March 2008 rating decision within one year of issuance of the decision.

5.  Evidence received since the March 2008 rating decision relates to an unestablished fact of nexus to service that is necessary to substantiate a claim of service connection for a cervical spine disorder and a thoracic and lumbar spine disorder. 

6.  Evidence received since the March 2008 rating decision relates to an unestablished fact of a current disability that is necessary to substantiate a claim of service connection for residuals of a head injury.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, denying service connection for a cervical spine disorder, thoracic and lumbar spine disorder, and residuals of a head injury, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a cervical spine disorder, thoracic and lumbar spine disorder, and residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for a cervical spine disorder, thoracic and lumbar spine disorder, and residuals of a head injury, additional discussion of VCAA duties to notify and assist is unnecessary.


New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.


Reopening Service Connection for Cervical, Thoracic, and Lumbar Spine Disorders

In a March 2008 rating decision, the RO denied service connection for a cervical spine disorder and for a thoracic and lumbar spine disorder, finding that, while the Veteran had currently diagnosed degenerative disc disease of the cervical, thoracic, and lumbar spine, none occurred in or was caused by the Veteran's active service.  The Veteran did not submit a notice of disagreement within one year of issuance of the March 2008 rating decision; therefore, the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the March 2008 rating decision consisted of service treatment records and post-service VA treatment records, including a January 2008 VA examination report.

For evidence to be new and material, it would have some tendency to show that the Veteran's currently diagnosed degenerative disc disease of the cervical, thoracic, and lumbar spine were incurred in or are related to service.  In May 2009, the Veteran filed the current claims to reopen service connection for a cervical spine disorder and for a thoracic and lumbar spine disorder.  In support of the 
Veteran's claim, the new evidence associated with the record since the March 2008 decision includes the Veteran's statements that he has experienced continuous neck and back pain since service; post-service treatment records that show reports of generalized, chronic pain and has arthritis; and a newspaper article regarding the motorcycle accident in which the Veteran was involved during active service.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen the claims of service connection for a cervical spine disorder and for a thoracic and lumbar spine disorder has been received.  The Veteran's statements are new and material as they relate to an unestablished fact necessary to substantiate claims of service connection for a cervical spine disorder and for a thoracic and lumbar spine disorder; specifically, they suggest that symptomatology of the Veteran's currently diagnosed degenerative disc disease of the cervical, thoracic, and lumbar spine has been continuous since service.  Accordingly, the claims of service connection for a cervical spine disorder and for a thoracic and lumbar spine disorder is reopened.

Reopening Service Connection for Residuals of a Head Injury

In a March 2008 rating decision, the RO denied service connection for residuals of a head injury, concluding that, although the Veteran was treated for an acute head injury (laceration) during active service, there was no medical evidence of record establishing that the Veteran has a residual disability related to the in-service acute head injury.  The Veteran did not submit a notice of disagreement within one year of issuance of the March 2008 rating decision; therefore, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the March 2008 rating decision consisted of service treatment records and post-service VA treatment records, including a January 2008 VA examination report.

For evidence to be new and material, it would have some tendency to show that the Veteran currently has residuals of a head injury stemming from an in-service motorcycle accident.  In May 2009, the Veteran filed the current claim to reopen service connection for residuals of a head injury.  In support of the Veteran's claim, the new evidence associated with the record since the March 2008 decision includes the Veteran's written statement that he has loss of hearing due to head trauma and that he mispronounces words; testimony that he has experienced blackouts, which he attributes to the motorcycle accident that occurred during active duty service; post-service treatment records that are not specific for complaints of blackouts or head injury residuals; and a newspaper article regarding the motorcycle accident.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen the claim of service connection for residuals of a head injury has been received.  The Veteran's statements are new and material as they relate to an unestablished fact necessary to substantiate a claim of service connection for 

residuals of a head injury as they suggest that the Veteran may have residuals of a head injury.  Accordingly, the criteria to reopen service connection for residuals of a head injury have been met.


ORDER

New and material having been received, the appeal to reopen service connection for a cervical spine disorder and for a thoracic and lumbar spine disorder is granted.

New and material having been received, the appeal to reopen service connection for residuals of a head injury is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records reflect that the Veteran was treated for an acute head injury (laceration) following a motorcycle accident.  During the May 2012 Board personal hearing, the Veteran testified that he has experienced blackouts, which he attributed to the in-service motorcycle accident.  The Veteran last underwent a VA neurological examination in January 2008, during which the Veteran's reported blackouts were not addressed; therefore, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and nexus opinion to address the Veteran's report of experiencing blackouts is necessary to assist in determining whether he has a current residual head injury, and, if so, to obtain an opinion as to whether any current residual head injury is related to service. 

In addition, there are outstanding Social Security Administration (SSA) records not associated with the record.  A transcript of the May 2012 Board hearing conveys that the Veteran testified that he has been receiving SSA disability benefits since 2008.  A February 2010 SSA Notice of Award is associated with record, but there are no related medical records upon which that award is based.  The significance of the SSA records, including whether they involve any of the Veteran's claimed disabilities for which he is seeking service connection, cannot be determined.  Upon remand, the RO should obtain all supporting medical documentation for the SSA award.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records upon which any SSA disability benefit award was based.  All requests for records and their responses should be associated with the claims file.  Any records obtained should be associated with the claims file.

2.  Associate with the claims file any VA clinical documentation pertaining to the treatment of the Veteran not already of record.

3.  Schedule the Veteran for a VA neurological examination to ascertain whether the Veteran has current residuals of a head injury and its likely etiology.  All relevant documents associated with the claims file should be reviewed by the VA examiner in connection with the examination.

In assessing the relative likelihood as to origin and etiology of the Veteran's residuals of a head injury, the examiner should express the following opinions:

	A)  Does the Veteran have residuals of a head injury?

B)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's residual head injury is causally or etiologically related to service?  In answering this question, the examiner should specifically note and discuss the Veteran's report of motorcycle accident in service and currently experiencing blackouts and hearing loss?  

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After completion of the above, the claims for service connection for a cervical spine disorder, thoracic and lumbar spine disorder, and residuals of a head injury should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


